Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) presented have been considered but are moot because of new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Van Bommel et al. [US PGPUB 20210148533] in view of Su [US Patent 8227962] (hereinafter Van Bommel).

Regarding claim 24, Van Bommel teaches a light-emitting-diode (LED) structure (120, Para 40, Fig. 2), comprising plurality of LEDs 140 (Para 40) connected in series (Fig. 2, Para 40).
Van Bommel teaches does not specifically disclose first iLEDs; a second iLED; and two or more second iLEDs, to include the emitted color and connectivity as claimed in claim 24.
However, it is further noted that Van Bommel’s invention is geared to towards mimicking the flame of a candle (Para 10);
wherein the LEDs utilized to mimic the candle flame can be connected in various sequences to include a 9 LED sequence of blue-blue-blue-red-blue-blue-red-blue-red from the base portion of LED filament 120 to its top portion (Para 40). 
It is noted that Van Bommel further teaches a LED structure comprising more than 10 LEDs (Para 40; wherein in the structure of Fig. 2, 11 LEDs are used). 
Thus, in a 11 LED sequence, a person having ordinary skills in the art based on the 9 LED sequence and the understanding of candle flames coloration, it would be obvious to a person having ordinary skills in the art to at least try one of finite sequence such as
add blue LEDs to the base portion of the 9 LED filament 120 or
add red LEDs to the top portion of the 9 LED filament 120 or
add a blue LED to the base portion of and a red LED to the top portion of the 9 LED filament 120 or
add red-blue LEDs to the top portion of the 9 LED filament 120. 
Such an assertion based on the teaching of Van Bommel regarding base and top portion color of LED filament 120 (MPEP 2143).
Below, is a list of some possible 11 LED sequences based on Van Bommel’s teaching and the understanding of candle flames coloration:
blue-blue-blue-blue-blue-red-blue-blue-red-blue-red
blue-blue-blue-red-blue-blue-red-blue-red-red-red
blue-blue-blue-blue-red-blue-blue-red-blue-red-red
blue-blue-blue-red-blue-blue-red-blue-red-blue-red.
In view of such possible sequences, a person having ordinary skills in the art would understand that the first 3 possible sequences would read on the claimed invention of claim 24 –as evident below:


    PNG
    media_image1.png
    142
    757
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    156
    756
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    153
    827
    media_image3.png
    Greyscale

Regarding the limitation inorganic light-emitting-diodes, Su teaches using organic or inorganic light-emitting-diodes in a light bulb (Col. 1 lines 8-9).
In view of such teaching by Su, it would have been obvious to a person having ordinary skills in the art to have the LEDs in the device of Van Bommel be iLEDs based on the rationale of using known technique/structure to improve similar devices (methods, or products) in the same way (MPEP 2143).

Allowable Subject Matter
Claims 1, 4-5, 8-9, 13-23 and 25-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

Claims 1, 4-5, 8-9, 13-23 and 25-27 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious the series-parallel connection between the iLEDs of the device and the color blend, in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819